DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  claims 1 and 21 do not end with a period “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fretz, Jr. (US 4,793,703) in view of Alder et al. (US 2016/0354996).
Regarding claim 1, Fretz discloses, a composite lens structure for use in eyewear (Fig. 1) comprising: 
a cylindrically shaped transparent plastic material (2); 
an optical adhesive (3); 
a glass cover slip (1) submillimeter in thickness (Col. 4, lines 19-23).

Alder teaches, from the same field of endeavor that in a composite lens structure (Fig. 1) that it would have been desirable to make the glass cover slip (38) is chemically strengthened (Para. 0047, lines 1-3) and flexible (Para. 0047, lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the glass cover slip is chemically strengthened and flexible as taught by the composite lens structure of Alder in the composite lens structure of Fretz since Alder teaches it is known to include these features in a composite lens structure for the purpose of providing a light-weight, durable and robust composite lens structure.
Regarding claim 21, Fretz discloses, a composite lens structure for use in eyewear (Fig. 1) comprising: 
a transparent plastic material (2); 
an optical adhesive (3); 
a glass cover slip (1) submillimeter in thickness (Col. 4, lines 19-23).
Fretz does not explicitly disclose the transparent material is substantially flat and the glass cover slip is chemically strengthened and flexible.
Alder teaches, from the same field of endeavor that in a composite lens structure (Fig. 1) that it would have been desirable to make the transparent material is substantially flat (Para. 0128, lines 28-30) and the glass cover slip (38) is chemically strengthened (Para. 0047, lines 1-3) and flexible (Para. 0047, lines 21-27).
.

Claims 2, 6-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fretz, Jr. (US 4,793,703) in view of Alder et al. (US 2016/0354996) as applied to claim 1 above, in view of Okada et al. (US 4,795,248).
Fretz in view of Alder remains as applied to claim 1 above.
Fretz in view of Alder does not disclose an electrically conductive optically transparent material, the electrically conductive optically transparent material is in thermally conductive contact to a thermally conductive electrically insulative optically transparent material, the electrically conductive optically transparent material is in thermally conductive contact to a thermally conductive electrically insulative optically transparent material, and an optical adhesive is applied on the surface of the lens closest to the eyes with the electrically conductive transparent material adhered to the subject optical adhesive.
Okada teaches, from the same field of endeavor that in a composite lens that it would have been desirable to include an electrically conductive optically transparent material (13a, 13b, 14a, 14b of Fig. 3 and Claim 8), the electrically conductive optically transparent material is in thermally conductive contact to a thermally conductive electrically insulative optically transparent material (13a, 13b, 14a, 14b of Fig. 3 and Claim 8), the thermally conductive thin 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an electrically conductive optically transparent material, the electrically conductive optically transparent material is in thermally conductive contact to a thermally conductive electrically insulative optically transparent material, the thermally conductive thin film is in thermally conductive contact with a thermal sensor, and an optical adhesive is applied on the surface of the lens closest to the eyes with the electrically conductive transparent material adhered to the subject optical adhesive as taught by the composite lens of Okada in the combination of Fretz in view of Alder since Okada teaches it is known to include these features in a composite lens for the purpose of providing a composite lens that allows a user clear sight.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fretz, Jr. (US 4,793,703) in view of Okada et al. (US 4,795,248).
Regarding claim 10, Fretz discloses, a composite lens structure for use in eyewear (Fig. 1) comprising: 
a transparent plastic material (2); 
an optical adhesive (3); 
a glass cover slip (1).

Okada teaches, from the same field of endeavor that in a composite lens that it would have been desirable to include an electrically insulative thermally conductive optically transparent material (13a, 13b, 14a, 14b of Fig. 3 and Claim 8), and an electrically conductive optically transparent material (13a, 13b, 14a, 14b of Fig. 3 and Claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an electrically insulative thermally conductive optically transparent material, and an electrically conductive optically transparent material as taught by the composite lens of Okada in the composite lens of Fretz since Okada teaches it is known to include these features in a composite lens for the purpose of providing a composite lens that allows a user clear sight.
Regarding claim 13, Fretz in view of Okada discloses and teaches as set forth above, and Okada further teaches, from the same field of endeavor that in a composite lens that it would have been desirable to make the thermally conductive thin film is in thermally conductive contact with a thermal sensor (16 of Fig. 3 and Claim 8) for the purpose of providing a composite lens that allows a user clear sight.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-7, 10, 13 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walther et al. (US 2017/0183255) discloses a composite lens structure (Fig. 4) in which the glass cover slip (10) is chemically strengthened (Para. 0020) and flexible (Para. 0020).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/04/2021